Citation Nr: 1528446	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher disability evaluation for orthopedic manifestations of degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling for limited and painful motion of the lumbar spine throughout the rating period

2.  Entitlement to a higher disability evaluation for neurological manifestations of the right lower extremity associated with degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling from March 5, 2015. 

3.  Entitlement to a higher disability evaluation for neurological manifestation of the left lower extremity associated with degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling from March 5, 2015.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1997 to July 2000.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the RO that, in pertinent part, denied a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine.  The Veteran timely appealed.

The Veteran failed to appear at a video conference hearing before a Veterans Law Judge that was scheduled for September 2013.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).
 
In February 2014, the Board remanded the matter for additional development.  In August 2014, VA's Appeals Management Center (AMC) assigned separate ratings of 10 percent each for radiculopathy of each lower extremity, effective March 5, 2014.  Because higher evaluations are available for degenerative disc disease of the lumbar spine with radiculopathy of each lower extremity; and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU already has been awarded.


FINDINGS OF FACT

1.  For the rating period prior to April 22, 2010, the Veteran's degenerative disc disease of the lumbar spine has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, and by painful motion with no additional loss of motion on repetitive use; significant neurological deficits, ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

2.  For the rating period from April 1, 2011, the Veteran's degenerative disc disease of the lumbar spine has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, by painful motion, by incapacitating episodes, and by additional loss of motion on repetitive use comparable to favorable ankylosis; unfavorable ankylosis is not demonstrated.

3.  For the rating period from April 1, 2011, the Veteran's motor weakness and sensory deficits of the right lower extremity associated with the lumbar spine have been manifested by, at most, moderate incomplete paralysis of the sciatic nerve; severe incomplete paralysis of the sciatic nerve has not been demonstrated.

4.  For the rating period from April 1, 2011, the Veteran's motor weakness and sensory deficits of the left lower extremity associated with the lumbar spine have been manifested by, at most, mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis of the sciatic nerve has not been demonstrated.


CONCLUSIONS OF LAW

1.  For the rating period prior to April 22, 2010, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2014).

2.  For the rating period from April 1, 2011, the criteria for a 40 percent disability rating for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2014).

3.  For the rating period from April 1, 2011, the criteria for a separate 20 percent disability rating for associated moderate, incomplete paralysis of the sciatic nerve of the right lower extremity are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).

4.  For the rating period from April 1, 2011, the criteria for a separate 10 percent, but no higher, disability rating for associated mild, incomplete paralysis of the sciatic nerve of the left lower extremity are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a May 2009 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the May 2009 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  These examination reports, along with the other evidence of record, provide sufficient information and findings to rate the Veteran's orthopedic and neurologic manifestations of his degenerative disc disease of the lumbar spine under the appropriate rating criteria.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Claim for Higher Ratings

Service connection has been established for degenerative disc disease of the lumbar spine.  The RO has evaluated the Veteran's disability under Diagnostic Code 5237-5242 as 20 percent disabling based on painful or limited motion of the thoracolumbar spine.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27). The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).
  
Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months; or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

During a May 2009 VA examination, the Veteran reported stiffness and aching and muscle spasms due to his lumbar spine condition.  He reported weekly flare-ups lasting hours, and that he took pain medications and elevated his feet to alleviate pain.  He used a cane and a brace for walking, and was unable to walk more than a few yards.  

Examination of the Veteran's thoracolumbar spine in May 2009 revealed normal posture and gait with no abnormal spinal curvatures or ankylosis.  There was objective evidence of guarding and tenderness to the left and to the right.  Detailed motor and sensory examination were normal with normal muscle tone and no muscle atrophy.  Range of motion of the thoracolumbar spine was to 90 degrees on flexion; to 30 degrees on extension; to 30 degrees on bending to the right and to the left; and to 30 degrees on rotation to the right and to the left.  The examiner specifically found objective evidence of pain following repetitive use, but no additional limitations after three repetitions of range of motion.  X-rays revealed minimal narrowing the L4-L5 and L5-S1 disc spaces, but no acute fracture or subluxation identified in the lumbar spine.  Although the Veteran worked fulltime in May 2009, he described increased absenteeism due to lumbar pain.  He also reported problems with lifting and carrying, and with lack of stamina.  Effects on daily activities were mild for chores, shopping, sports, and recreation; and moderate for exercise.  

MRI imaging conducted of the Veteran's lumbar spine in August 2009 revealed degenerative osteoarthritis of the lumbar spine; disc bulging of L4-L5; and central disc protrusion and extrusion of L5-S1 with disc space dural sac posteriorly.

The Veteran underwent another VA examination in April 2010.  Range of motion of the thoracolumbar spine at that time was to 75 degrees on flexion; to 30 degrees on extension; to 30 degrees on bending to the right and to the left; and to 45 degrees on rotation to the right and to the left.  Pain was noted at the extremes of motion.  While the Veteran complained of pain in the lower back radiating into the lower extremities, neurological examination was normal.  His deep tendon reflexes were intact and he could walk on his tiptoes and heels. The examiner observed that there was no objective evidence of radiculopathy.  Electromyograph was noted to be normal and the examiner observed that the Veteran's neurosurgeons had found his physical findings were "pretty limited to say the least."  The examiner noted that there were no incapacitating episodes, flare ups, or effects on the Veteran's occupation. 
 
Records show that the Veteran underwent a lumbar hemilaminectomy and discectomy in April 2010, based on MRI findings and complaints of low back pain with mostly right leg pain and muscle spasms.  In June 2010, the Veteran complained that his low back pain was worse than before the surgery.  Current symptoms included chronic tingling in the right leg with numbness in the right foot, which required him to walk with crutches.  MRI scans afterward showed fibrosis at the surgical site.

Effective April 22, 2010, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition, and then resumed the evaluation of 20 percent, effective April 1, 2011.
   
The report of an April 2011 VA general medical examination revealed lumbar flattening, guarding, pain with motion, and tenderness.  Range of motion of the thoracolumbar spine at that time was to 50 degrees on flexion; to 20 degrees on extension; to 20 degrees on bending to the right and to the left; and to 20 degrees on rotation to the right and to the left.  There was objective evidence of pain on active range of motion and after repetitive use.  There were no additional limitations after three repetitions of range of motion. The Veteran reported that his pain was 10 out of 10 with flexion.  The Veteran was concerned that his pain was of such severity that he would not be able to work even a sedentary job due to the amount of narcotics and muscle relaxants that he had been prescribed.  However, the examiner noted that it was difficult to evaluate the Veteran as he had "pain embellishing responses" that made it difficult to assess his pain level.  The examiner noted that the Veteran's medications for his lower back would limit his ability to obtain or maintain gainful employment; however, his "back condition per se" would not.  

Following the Board's prior remand, the Veteran underwent a VA examination in March 2014 to determine the current severity of his degenerative disc disease of the lumbar spine.  Current medications include morphine daily and occasional use of oxycodone for severe pain.  The Veteran has a TENS unit, which helped.  Prior epidurals and trigger point injections were tried, without relief.  The Veteran described flare-ups, muscular spasms, and restless legs.  He would then get up and walk with an increase in pain severity.  Physical therapy was helping to reduce the severity of pain.

Range of motion of the thoracolumbar spine in March 2014 was to 50 degrees on flexion, with pain from 5 degrees; to 20 degrees on extension, with pain from 5 degrees; to 30 degrees on bending to the right, with pain from 10 degrees; to 25 degrees on bending to the left, with pain from 5 degrees; to 20 degrees on rotation to the right, with pain from 5 degrees; and to 30 degrees on rotation to the left, with pain at 10 degrees.  The Veteran was not able to perform repetitive-use testing, which was too painful.  Contributing factors of functional loss included less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, and interference with sitting and standing and/or weight-bearing.  There was tenderness to palpation over the lumbar spine, and muscle spasm resulting in abnormal spinal contour or abnormal gait.

Total duration of incapacitating episodes during the past 12 months was at least six weeks.  The Veteran normally used crutches to walk.   The examiner opined that the Veteran's chronic lumbar condition with radiating pains to his legs and muscular weakness prevented him from seeking employment that involved physical activity, standing, walking, and sitting.  

Lumbar Spine Rating Prior to April 22, 2010

In this case, during the applicable period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 30 degrees.  Painful motion was noted.  There was no ankylosis of the lumbar spine. The combined range of motion of the thoracolumbar spine was to 240 degrees.  X-rays revealed minimal narrowing of the L4-L5 and L5-S1 disc spaces.  There were no findings such as scoliosis, reversed lordosis, or abnormal kyphosis.  His disability, thus, does not meet the criteria for a disability rating in excess of 20 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  Although each of the examiners noted painful motion, the examiners specifically indicated that this resulted in no additional loss of motion on repetitive use.  The objective findings outweigh the Veteran's lay assertions regarding severity.  For these reasons, the Board concludes that an increased disability rating during the applicable period is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

The Board further notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes during the applicable period.  Hence, there is no basis for a disability evaluation in excess of 20 percent for the Veteran's degenerative disc disease of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014).

In this case, during the applicable period, neurological examination primarily was normal.  No examiner found any significant neurological deficits to warrant any separate compensable evaluation for radiculopathy of either lower extremity.

A clear preponderance of the evidence is against a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine during the applicable period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  

Lumbar Spine Rating from April 1, 2011

Essentially, following the Veteran's surgery in April 2010 and his period of convalescence, the evidence reflects chronic severe painful and limited motion of the lumbar spine.  Incapacitating episodes are also noted.  During the applicable period, the evidence shows that the Veteran still could flex his thoracolumbar spine beyond 30 degrees; and that the combined range of motion was greater than 120 degrees but not greater than 235 degrees.  Muscle spasms also resulted in abnormal spinal contour and abnormal gait; lumbar flattening was noted.  This evidence again meets the criteria for no more than a 20 percent disability rating under the general rating formula.

Nevertheless, when pain and other factors contributing to functional loss are considered, the Board finds that the evidence, during the applicable period, demonstrates such severely limited motion of the thoracolumbar spine and functional loss, which is comparable to favorable ankylosis; and approximates the criteria for a 40 percent disability rating under the general rating formula.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014).  Unfavorable ankylosis is not demonstrated.  For these reasons, the Board concludes that a 40 percent disability rating is warranted during the applicable period based on functional loss due to pain and other symptoms as contemplated by Deluca. 

In this case, the Veteran also described some sensory deficit in each lower extremity.  The Board finds the Veteran's statements to be credible in this regard.  During the April 2011 VA examination, the Veteran described several falls when the whole right side of his body gave way.  While Lasegue's sign was positive on the right, electromyograph was negative in April 2011.  Motor examination showed normal strength.  Sensory examination showed decreased pinprick in the right lateral leg and foot.

During the March 2014 examination, the examiner noted radicular pain and other symptoms and signs of radiculopathy.  The examiner noted moderate, intermittent pain of each lower extremity, and moderate paresthesias and mild numbness of the right lower extremity.  The examiner also noted muscular weakness.  Nerve roots involved on the right included the sciatic nerve.  Mild radiculopathy of each lower extremity was noted.

As described, the March 2014 examiner identified muscular weakness of the right lower extremity and involving the sciatic nerve as a sign of intervertebral disc syndrome.  Symptoms of radiculopathy and other neurological abnormalities were also reported.  Given the Veteran's credible statements of continuing sensory deficits in each lower extremity, and the identification of sciatic nerve involvement and muscular weakness by the March 2014 examiner, and resolving doubt in favor of the Veteran, the Board finds that a separate 20 percent disability rating for moderate incomplete paralysis of the sciatic nerve of the right lower extremity is warranted during the applicable period given the sensory examination findings of decreased pinprick in the right leg and foot and reports of his right side giving way and moderate paresthesias of the right lower extremity.  

Additionally, the Board notes that the severity of the left lower extremity radiculopathy appears to be of lower severity than the right.  The record does not reflect the same level of paresthesias or numbness.  In fact, the March 2014 examination found no paresthesia, dysesthesias, or numbness of the left lower extremity.  Accordingly, the Board concludes that a rating in excess of the currently assigned 10 percent disability rating for mild incomplete paralysis of the sciatic nerve of the left lower extremity is not warranted during the applicable period.  38 C.F.R. §§ 4.123, 4.124 (2014).  

There is no indication that incomplete paralysis of the sciatic nerve of the right lower extremity is more than moderate to warrant a disability rating in excess of 20 percent; or that incomplete paralysis of the sciatic nerve of the left lower extremity is more than mild to warrant a disability rating in excess of 10 percent.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). While the Veteran is competent to describe some sensory deficit in his lower extremities, the objective evidence on neurological testing weighs in favor of no more than a 20 percent rating for the right lower extremity and no more than a 10 percent rating for the left lower extremity.

While the Board notes that the AMC has awarded separate ratings for the neurological deficits of each lower extremity effective March 5, 2014; given the Veteran's credible statements of enduring several falls when his legs gave way, the Board finds that significant neurological deficits to warrant separate compensable ratings have been shown during the applicable period since April 1, 2011.

Hence, the Board finds that, during the applicable period, the evidence is in favor of a 40 percent disability rating based on orthopedic findings; in favor of a separate 20 percent disability rating for associated moderate, incomplete paralysis of the sciatic nerve of the right lower extremity; and in favor of a separate 10 percent, but no higher, disability rating for associated mild, incomplete paralysis of the sciatic nerve of the left lower extremity.  The combined disability rating under 38 C.F.R. § 4.25 is 60 percent (rounded).

Alternatively, intervertebral disc syndrome can also be evaluated (preoperatively or postoperatively) on the basis of incapacitating episodes over the past 12 months.  As noted above, the March 2014 examiner found that the Veteran's degenerative disc disease of the lumbar spine with radiculopathy of each lower extremity resulted in at least six weeks of incapacitation during a 12 month period.  This method of evaluation, during the applicable period, also would warrant no more than a 60 percent rating; and is the maximum rating based on incapacitating episodes.  The anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided.

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each disability.  In this case, comparing the Veteran's disability level and symptomatology for each disability to the rating schedule, the Board finds that the degree of disability throughout the rating periods under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

For the rating period prior to April 22, 2010, a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

For the rating period from April 1, 2011, a 40 percent disability rating for degenerative disc disease of the lumbar spine is granted, subject to the regulations governing the award of monetary benefits.

For the rating period from April 1, 2011, a separate 20 percent disability rating for associated moderate, incomplete paralysis of the sciatic nerve of the right lower extremity is allowed, subject to the regulations governing the award of monetary benefits.


For the rating period from April 1, 2011, a separate 10 percent, but no higher, disability rating for associated mild, incomplete paralysis of the sciatic nerve of the left lower extremity is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


